DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the Examiner is unable to find support from the original specification for the limitations “a receiver configured to receive electric power from a power source, the receiver powering the light source, wherein the receiver is one of integrated with and attached to the jewelry element.” Claims 19-35 are rejected due to their dependency upon claim 18.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the Examiner is unclear about the limitations “a receiver configured to receive electric power from a power source, the receiver powering the light source, wherein the receiver is one of integrated with and attached to the jewelry element” especially the “receiver” because it is not defined anywhere in the specification. For purpose of examination, the claim will be interpreted as best understood.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-27, 29-32 and 36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chan et al. (US. Pub: 2015/0009654 A1) of record. 
Regarding claim 18, Chan discloses (in at least figs. 1-3; note: the numbers in the drawings are consistent with the written description) a jewelry apparatus for directly illuminating skin of a wearer (see at least fig. 1) comprising a jewelry element (see fig. 1); a light source (2, 200; [0029]) integrated with the jewelry element (see at least fig. 1), wherein the light source (2, 200) is configured to directly illuminate the skin of the wearer; and a receiver (22; 220; [0037]; i.e. the circuit board) configured electric power from a source (230; [0037]), the receiver (22; 220) powering the light source, wherein the receiver (22, 220) is one of integrated with and attached to the jewelry element (see at least figs. 1 and 2). 
Regarding claim 19, Chan discloses (in at least figs. 1-3) the light source (2, 200) is configured to directly illuminate one of breasts and cleavage of the wearer.
Regarding claim 20, Chan discloses (in at least figs. 1-3) the light source (2, 200) is predominately hidden in a housing (1; best seen in at least fig. 2)) in the jewelry element, the housing (1) 
Regarding claim 21, Chan discloses (in at least figs. 1-3) the light source (2, 200; [0032]) provides continuous illumination.
Regarding claim 22, Chan discloses (in at least figs. 1-3) the light source (2, 200) comprises one of at least one light emitting diode and a flexible ribbon of light emitting diodes ([0032]).
Regarding claim 23, Chan discloses (in at least figs. 1-3) the power source (230; [0037]) is a battery incorporated into the jewelry element (see at least figs. 1 and 2).
Regarding claim 24, Chan discloses (in at least figs. 1-3) the jewelry element is one of a necklace and ribbon that is one of suspended independently and attached to straps of a bra, the jewelry element positioned proximate a collar bone.
Regarding claim 25, Chan discloses (in at least figs. 1-3) the light source (2, 200) is cast onto upper surfaces of breasts of the wearer.
Regarding claim 26, Chan discloses (in at least figs. 1-3) the jewelry element is a belly ring ([0019]).
Regarding claim 27, Chan discloses (in at least figs. 1-3) the jewelry element has a form of one of iconic period industrial chandeliers, household chandeliers, and pendant style hanging lamps (the jewelry of Chan is capable of using as disclosed). 
Regarding claim 29, Chan discloses (in at least figs. 1-3) a control system ([0031]) that varies illumination properties of the light source, wherein the illumination properties include at least one of color, hue, intensity, and pattern of the light source ([0031]).
Regarding claim 30, Chan discloses (in at least figs. 1-3) at least one of biometric sensors and environmental sensor integrated into the jewelry element ([0031]; [0043]), wherein the biometric sensors include at least one of a body temperature, motion, and heartbeat sensor, and wherein the environmental sensors include at least one of an outside temperature and sound sensor ([0031]; [0043]).
Regarding claim 31, Chan discloses (in at least figs. 1-3; [0031]; [0043]) the control system varies the illumination properties of the light source as a function of a signal of at least one of the biometric sensors and the environmental sensors. 

Regarding claim 36, Chan discloses (in at least figs. 1-3) a jewelry apparatus for directly illuminating skin of a wearer, the jewelry apparatus comprising: a jewelry element (see fig. 1); at least one light emitting diode (2, 200) integrated into the jewelry element, wherein the light emitting diodes (2, 200; best seen in at least fig. 3) are configured to transmit appreciable viewable light directly onto the skin of the wearer (as evident by at least figs. 1-3); and a power source (230; [0037]) integrated into the jewelry element and configured to power the light emitting diodes (2, 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US. Pub: 2015/0009654 A1) of record in view of Ostema (US. Pat: 5,504,664). 
Regarding claim 28, Chan discloses all the claimed limitaitions except for the jewelry element is a type miniature flashlight incorporated into a downward facing tubular earring.
Ostema discloses (in at least fig. 1) an illuminated jewelry element type miniature flashlight (20) incorporated into a downward facing tubular earring (see fig. 1; abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the illuminated jewelry of Chan as a miniature type flashlight incorporated into a downward facing tubular earring as taught by Ostema, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 33, Ostema discloses (in at least fig. 1) the jewelry element is comprised primarily of one straight tube.
 Ostema does not expressly disclose a plurality of straight tubes, bowed tubes, and gutters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a plurality of straight tubes of in the device of Ostema, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 34, the light source is predominantly hidden in a plurality of the straight tubes, the bowed tubes, and the gutters, the light source comprising one of at least one light emitting diode and a flexible ribbon of light emitting diodes. See the reasoning of claim 33. 
Regarding claim 35, Chan as modified by Ostema discloses all the claimed limitations except for the jewelry element is comprised primarily of one of round, oval, square, and rectangular channels, the channels being one of tubular and concave design, wherein the channels contain the light source configured to directly illuminate the skin of the wearer.
However, it is well-known in the art to form jewelry element that is comprised primarily of one of round, oval, square, and rectangular channels, the channels being one of tubular and concave design, wherein the channels contain the light source configured to directly illuminate the skin of the wearer. As evidence, Metcalfe et al. (US. Pub: 2003/0167795 A1) disclose (in at least figs. 1-7) an illuminated jewelry (title) comprised of, in part, of one of round, oval, square, and rectangular channels, the channels being 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a jewelry element that is comprised of one of round, oval, square, and rectangular channels, the channels being one of tubular and concave design, wherein the channels contain the light source configured to directly illuminate the skin of the wearer in place of the jewelry element of Chan as modified by Ostema, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. The Applicant argues that Chan’s reference fails to disclose the limitations of at least claim 1 because “Chan are [sic] specified to internally emit variable color light directly into the gemstones.”
In response to that argument, the Examiner respectfully disagrees. As noted in at least fig. 1 of the prior art, the light source is integrated with the jewelry element (i.e. the germstone), and it configures to directly illuminate the skin of the wearer. Basically, once the light source is on, it will automatically or directly illuminate the skin of the wearer. Therefore, the argument is not persuasive.   
Lastly, if the Applicant still believes that Chan does not disclose the claimed invention, the Examiner encourages him to file for appeal to the board. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See Jantz et al. (US. Pat: 6,568,824 B2); Damrau (US. Pub: 2006/0044788 A1) of record. See the remaining art in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875